         Case 3:15-cv-00675-JBA Document 1504 Filed 02/26/20 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,
                            Plaintiff.
                                           V.                       Civil No. 3:15cv675 (JBA)
IFTIKAR AHMED,
                            Defendant, and

IFTIKAR ALI AHMED SOLE PROP: I-CUBED
DOMAINS, LLC; SHALINI AHMED; SHALINI
AI IMED 2014 GRANTOR RETAINED
ANNUITY TRUST: DIY A HOLDINGS LLC;
DIYA REAL HOLDINGS, LLC; 1.1. 1, a minor
child. by and through his next friends IFTIKAR and                  FEBRUARY 26, 2020
SHAUN! AHMED, his parents; 1.1. 2, a minor
child, by and through his next friends IFTIKAR and
SHALINI AHMED, his parents: and 1.1. 3, a minor
child, by and through his next friends IFTIKAR and
SHALIN1 AHMED, his parents,

                             Relief Defendants.
----------------------------------------------------------------X
        NON-PARTY OAK MANAGEMENT CORPORATION'S MEMORANDUM
          IN OPPOSITION TO RELIEF DEFENDANTS' MOTION TO STRIKE

        Non-party Oak Management Corporation ("Oak") respectfully submits this Memorandum

in Opposition to the Relief Defendants' Motion to Strike Non-Party Oak's Response to

Receiver's Notice [ECF No. 1432] (ECF No. 1451, the "Motion") and the Relief Defendants'

Response to Non-Party Oak Management Corporation's Response to the Receiver's Notice (ECF

No. 1450, the "Response"). In their latest attempt to manufacture issues and cause further delay,

the Relief Defendants move to strike Oak's Response to the Receiver's Notice (ECF No. 1432,

''Oak's Response"). For the reasons discussed below, the arguments advanced by the Relief

Defendants in their Motion and Response are unavailing and their Motion should be denied.



{N5668l73)
Case 3:15-cv-00675-JBA Document 1504 Filed 02/26/20 Page 2 of 5
Case 3:15-cv-00675-JBA Document 1504 Filed 02/26/20 Page 3 of 5
Case 3:15-cv-00675-JBA Document 1504 Filed 02/26/20 Page 4 of 5
Case 3:15-cv-00675-JBA Document 1504 Filed 02/26/20 Page 5 of 5
